ORDER
The North Carolina State Bar, authorized by Chapter 84 of the North Carolina General Statutes to license, supervise and discipline attorneys, has petitioned this Court to establish, in the exercise of its inherent power, a Client Security Fund for the protection of clients against misuse of property entrusted by them to attorneys. It has come to the Court’s attention that misuse of client’s property by a few North Carolina attorneys is a problem which is bringing public disrespect upon the legal profession, the courts, and the administration of justice.
The Court has diligently studied the petition of the North Carolina State Bar, has caused the petition to be publicized among the members of the profession, has given opportunity for those opposed to the petition to so advise the Court, and has considered the views of those attorneys who have expressed their *749opposition. The Court is of the opinion that it is now necessary to grant the petition of the North Carolina State Bar and to order the establishment of a Client Security Fund so as better to protect the public and to promote the public’s confidence in the legal profession, the courts, and the administration of justice.
NOW, THEREFORE, in the exercise of its inherent power to supervise and regulate the conduct of attorneys in this state, the Supreme Court of North Carolina does hereby Order, Adjudge and Decree:
1. A Client Security Fund is hereby established. Each active member of the North Carolina State Bar as of 1 December 1984 shall pay the sum of $50.00 on or before 1 January 1985 and a like sum on or before 1 January of each year thereafter. The money shall be paid to the North Carolina State Bar and shall be placed by it in the Client Security Fund.
2. The Client Security Fund shall be administered by the North Carolina State Bar under rules and regulations adopted by it. Such rules and regulations, and any amendments thereto, shall not be effective until approved by this Court.
3. The North Carolina State Bar shall submit annually a report to this Court accounting for all monies collected and expended in the administration of the Client Security Fund.
4. To insure collection of payments due to the Client Security Fund by each attorney, the North Carolina State Bar is hereby empowered to use the same powers and procedures used to collect the dues provided for in Chapter 84 of the General Statutes of North Carolina.
5. Jurisdiction over the actions of the North Carolina State Bar in administering the Client Security Fund shall remain with this Court for the entry of future orders when and as necessary to accomplish the purposes of the Client Security Fund.
Done by the Court in Conference this 29th day of August 1984.
Frye, J.
For the Court